Citation Nr: 1301207	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-40 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for sciatic nerve damage of the right lower extremity, to include as secondary to a low back disability.

4.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a low back disability.

5.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a low back disability.  

6.  Entitlement to service connection for residuals of a cold injury to the right hand.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to May 1971.

Procedural history

This matter is before the Board of Veterans' Appeals (the Board) on appeal of September 2009 and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2009, the RO denied the Veteran's service-connection claims for right ear hearing loss, a back condition, a bilateral knee condition, a bilateral hip condition, and residuals of a frostbite injury to the right hand.  In August 2010, the RO denied the Veteran's service-connection claim for sciatic nerve damage of the right leg.  The Veteran disagreed with each of these determinations, and perfected a timely appeal as to all six issues.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Waco RO in May 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  At this hearing, the Veteran submitted additional medical evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2012).

Referred issue

Also at this May 2012 hearing, the Veteran asserted that he developed a limp following total reconstructive surgery of the left knee at VA facilities in Albuquerque, New Mexico, and that this surgery left his legs at uneven lengths.  He stated that his doctor had specified that this limp aggravated his current low back disability.  See the May 2012 hearing transcript, pages 7 and 8.  Notably, in prior correspondence with VA, the Veteran similarly asserted that his back condition has been aggravated "due to the botch[ed] left knee implant that left me with a noticeable limp . . . ."  See the Veteran's September 2010 VA Form 9.  The Veteran's VA treatment records confirm that the Veteran underwent a total knee replacement at VA facilities in Albuquerque in December 2007, but specific treatment reports of this surgery are not currently of record.  See the Veteran's December 10, 2007 VA Physician's Note, and his subsequent December 21, 2007 VA Nursing Note from the Community Based Outpatient Center (CBOC) in Odessa, Texas. 

Based on the above, it appears that in addition to claiming entitlement to service-connection for a bilateral knee disability, to include as secondary to his low back disability [currently on appeal, and listed above], he has also raised a claim for compensation for additional disability under the provisions of 38 U.S.C.A. § 1151 based on treatment at a VA facility in December 2007.  This matter has not been adjudicated by the RO in the first instance, and is therefore referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues on appeal must be remanded for further evidentiary development.

Social Security Administration (SSA) records

In an April 2012 statement, the Veteran's representative indicated that the Veteran is "considered permanently disabled by the Social Security Administration."        See the Veteran's representative's April 17, 2012 Statement in lieu of VA Form 646, page 2.  The July 2009 VA spine examiner also noted that the Veteran is "[c]onsidered permanently disabled by SS [Social Security].  The evidence of record does not contain any SSA records and there is no indication such were sought.  Because such records may contain pertinent information relating to the pending claims on appeal, appropriate efforts must be made to obtain them.         See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits]. 

VA treatment records

As noted in the Introduction above, the Veteran underwent total knee replacement surgery of the left knee at a VA healthcare facility in Albuquerque, New Mexico in December 2007.  Records of this surgery are not located within the Veteran's physical or electronic claims folder, as maintained by as part of the Virtual VA system.  On remand, requests for these December 2007 surgery records should be sent to the New Mexico VA Healthcare System in Albuquerque, NM, and the West Texas VA Healthcare System in Big Spring, TX, and the surgery records, if available, should be associated with the Veteran's claims file.  All other outstanding and relevant VA treatment reports not of record should also be obtained.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).
VA examinations

A. Right ear hearing loss

In the above-referenced September 2009 rating decision, the RO awarded the Veteran service-connection for tinnitus and for hearing loss of the left ear.  This determination was based largely on the findings of a June 2009 VA examiner, who diagnosed the Veteran with tinnitus and hearing loss of the left ear alone, and linked such disabilities to in-service acoustic trauma from engines and explosives.  See the September 2009 RO rating decision, pages 3 and 4; see also the June 2009 VA examiner's report, and her July 2009 Addendum report.  Pertinently, the RO denied entitlement to service connection for right ear hearing loss because the evidence of record, to include the June 2009 VA examiner's report, did not demonstrate that a current right ear hearing loss disability existed for VA purposes under the provisions of 38 C.F.R. § 3.385.  

The Veteran has since asserted that his right ear hearing loss has worsened in severity since his June 2009 VA examination, and that he has developed more of a ringing in his ear that goes from one side to the other, sometimes causing him to lose equilibrium.  See the May 2012 hearing transcript, pages 4 and 5.  Although a new VA examination is not warranted based merely upon the passage of time, where a Veteran claims that a disability has worsened in severity, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In light of the Veteran's competent lay assertions suggesting that his right ear hearing loss may have worsened in severity since his last VA examination, an updated audiometric examination is necessary before VA can make a fully informed decision on the merits of his claim. 

B.  Lumbar spine disability and sciatic nerve damage

It is undisputed that the Veteran has a current low back disability, namely mild degenerative joint disease of the vertebral endplates at L5-5, and disc space narrowing at L5-S1.  See the July 2009 VA examiner's report, pages 13 and 14.  It is also undisputed that the Veteran suffered an in-service lumbosacral strain with subsequent muscle spasms during his period of active duty military service.  See the Veteran's October 13, 17 and 23, 1969 Chronological Records of Medical Care

Notably, upon review of the Veteran's medical history, and after examination of the Veteran, the July 2009 VA examiner could not determine whether the Veteran's current low back disability was related to his in-service injury to the back without resort to mere speculation.  Curiously, the examiner then provided rationale that appears to be against a finding that such a relationship exists, noting that the Veteran has symmetrical joint and spine osteoarthritis, and that it is "highly unlikely" that one episode of muscular low back pain would trigger such a response.  The examiner believed that the Veteran's disability picture as a whole indicates "natural progress of what appears to be an age-related phenomenon."  See the July 2009 VA examiner's report, page 14.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board does not find that the July 2009 VA examiner provided an adequate opinion as to the etiology of the Veteran's lumbar spine disability, as he simultaneously found that a nexus could not be established without resort to speculation, and then proceeded to explain why it appears a relationship was unlikely.  Such inconsistent findings are confusing, and do not adequately address the key question at issue in this case-namely, whether it is as likely as not that a relationship exists between the Veteran's current lumbar spine disability and his documented in-service injury to the low back.  The Board wishes to make clear that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion, or the basis must otherwise be apparent in the Board's review of the evidence.         See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Critically, the July 2009 VA examiner's opinion lacks sufficient explanation or rationale as to why a nexus opinion [either positive or negative] could not be proffered after examination of the Veteran and review of the Veteran's pertinent medical history.  

The Board adds that, although the VA spine examiner noted the presence of sciatic nerve damage symptoms [see the July 2009 VA examiner's report, page 10], he provided no opinion as to the whether such symptoms were manifestations of a disability that was caused or aggravated by the Veteran's lumbar spine disability.  

Thus, the Board believes that the medical opinion evidence of record described above is inadequate for the purposes of evaluating the Veteran's disability claim in an informed fashion.  There are certain unanswered questions remaining that must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4)  (2012) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

C.  Joints - bilateral hip and knees

The Veteran has clear diagnoses of osteoarthritis of both the right and left hip, and the right and left knee.  See the July 2009 VA examiner's report, pages 7 and 8.  As noted above, the Veteran is in essence asserting that his hip and knee disabilities have been caused or aggravated by his lumbar spine disability.  Although the Veteran has not been awarded service-connection for a lumbar spine disability at this time, such an award may in fact be warranted following the evidentiary development the Board ordered above.  As such, the Board believes that for the sake of expediency, in addition to a VA spine examination, the Veteran should also be scheduled for a VA joints examination to determine the etiologies of the Veteran's current hip and knee disabilities, to include whether such disabilities have been caused or aggravated beyond their natural progression by the Veteran's spine disability.  Indeed, no medical evidence of record currently addresses these etiological questions.

D. Cold injury residual - right hand

Finally, the Veteran has asserted that he has a current right hand disability that is a residual of a frostbite injury incurred during his period of active duty service.  



Although evidence of a formal right hand disability diagnosis is not currently of record, the Veteran has competently testified that he suffered a cold injury to his hand during service while marching in Fort Lewis, Washington, at which time he felt numbness and tingling in his hand that has lasted to the present day.  The Veteran indicated that he periodically has trouble with this right hand with his grip, and that VA has prescribed a brace for him to use when he has a flare up.  See the May 2012 hearing transcript, pages 11 and 12. 

The Veteran has not been afforded a VA cold injury examination to determine the nature and etiology of any right hand disability, if in existence.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court of Appeals for Veterans Claims held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.       Id. at 83. 

Here, the Veteran has competently described experiencing a continuity of numbness and tingling symptoms affecting his right hand since service, and has testified that VA has already prescribed treatment in the form of a brace to alleviate his symptoms during flare ups.  In light of the Veteran's competent testimony suggesting he may have a current cold injury disability and that his symptoms have been present since service, the Board believes that a cold injury examination should be scheduled so that the nature and etiology of his claimed hand disability can be assessed.  




Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should also request that the 
Veteran identify any additional medical treatment he has received for his claimed hearing loss, low back, hip, knee, sciatic nerve and right hand disabilities.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.   
      
In particular, the RO/AMC should request records relevant to the Veteran's December 2007 left knee replacement surgery from the New Mexico VA Healthcare System in Albuquerque, NM, and the West Texas VA Healthcare System in Big Spring, TX. 

Efforts to obtain all records should be memorialized in the Veteran's VA claims folder.  

2. The RO/AMC should also contact SSA and 
request copies of any records pertaining to the Veteran's SSA disability benefits, to include any medical records obtained in connection with the Veteran's application.  If no SSA records can be found, or if they do not exist, the RO/AMC should request specific confirmation of that fact and make a formal finding of such, with notice to the Veteran.


3.  After obtaining any available records noted 
above, the RO/AMC should schedule the Veteran for a VA audiological examination.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  After testing the Veteran's hearing, and after review of all pertinent medical records, the examiner should indicate whether the Veteran has a current right ear hearing loss disability for VA purposes, and if so, provide an opinion with supporting rationale as to whether it is as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's active duty military service, to include his in-service noise exposure.  

A report containing the Veteran's audiometric test results and the examiner's findings should be prepared and associated with the Veteran's VA claims folder.  

4. The RO/AMC should also schedule the 
Veteran for a VA spine examination to determine the nature and etiology of his low back disability.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  After examination of the Veteran and review of all pertinent medical records, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not (50 percent or greater probability) that the Veteran's low back disability had its onset in, or is otherwise related to the Veteran's active duty military service, to include his documented treatment for a low back strain and muscle spasms in October 1969.  The examiner should specifically comment upon the Veteran's assertions that he has had continuous back pain since service.

In addition, the examiner should also provide an opinion as to whether it is as likely as not that the Veteran's current low back disability was caused or aggravated beyond its normal progression by his other joint disabilities, to include osteoarthritis of the knees and hips.  If it is found that the low back disability has been so aggravated, to the extent possible and only to the extent possible, the examiner is asked to provide a baseline for the disability so aggravated-that is, the extent of disability that would exist but for the aggravation. 

Finally, the examiner should also provide an opinion as to whether it is as likely as not that the Veteran has a current sciatic nerve disability of the lower extremity or extremities that is caused or aggravated by his low back disability.  Again, to the extent possible, if aggravation exists, the examiner should determine the extent of disability that would exist but for the aggravation.

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to cite to the relevant evidence considered in providing the opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this, and explain in detail why an opinion cannot be made without speculating. 

5.  The RO/AMC should also schedule the 
Veteran for a VA joints examination of the knees and hips.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  After examination of the Veteran and review of all pertinent medical records, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not (50 percent or greater probability) that the Veteran's knee and/or hip disabilities had their onset in, or are otherwise related to the Veteran's active duty military service.

In addition, the examiner should also provide opinions as to whether it is as likely as not that the Veteran's knee or hip disabilities were caused or aggravated beyond their normal progression by his low back disability.  If it is found that any such disability has been so aggravated, to the extent possible and only to the extent possible, the examiner is asked to provide a baseline for the disability so aggravated-that is, the extent of disability that would exist but for the aggravation. 

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to cite to the relevant evidence considered in providing the opinion.  

6.  The RO/AMC should also schedule the 
Veteran for a VA cold injury examination of the right hand.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  After examination of the Veteran and review of all pertinent medical records, the examiner should clarify the Veteran's current right hand disability, if any, and then determine if it is as likely as not (50 percent or greater probability) that such disability is in fact a cold injury residual related to injury sustained to the Veteran's hand during his period of active duty service between 1969 and 1971.  The examiner should specifically comment upon the Veteran's assertions that he has had continuous numbness and tingling of the right hand since service.

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to cite to the relevant evidence considered in providing the opinion.  



7. Finally, following the completion of the 
foregoing, and after undertaking any other development it deems necessary, the RO/AMC should readjudicate the Veteran's service-connection claims.  If the claims are denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


